Fox, J.,
A stipulation of facts as agreed upon was filed, showing that 23 of the signers are enrolled as members of the Democratic Party, that 40 of the signers do not appear on the assessors’ books in the district as returned by the assessors to the office of the Schuylkill County Commissioners on March 20, 1930, and the names of 5 of the signers are crossed off as voters in the district mentioned opposite their names and marked in the assessors’ books “Moved.”
The Act of July 25, 1913, P. L. 1043, providing for the registration and enrollment of the voters of the state according to their respective party preferences, etc., in section 9, provides that “No elector who is not enrolled and registered as a member of some political party shall be permitted to vote at any primary election.” In section 5 of the said act is provided the method of enrollment.
As to the first matter in the stipulation, this court has frequently held that a nomination petition must be made by electors of the party by which the nomination is made, and it follows that those who are registered as Democrats cannot participate in the nomination of candidates for the Republican Party.
Second, with respect to the 40 voters not enrolled: These signers are not qualified under the 9th section of the said act to vote at the primary election, and, therefore, are disqualified to sign the petition, and must be eliminated. Vide In the Matter of the Nominating Petition of Rex Daniels, etc., 31 Dauphin Co. Reps. 342.
It clearly appears that, eliminating the 23 who are enrolled as Democrats and 40 not enrolled at all, a total of 63, leaves but 183, which being less than 200, the nomination petition, without going any further, must be declared void.
And now, April 15, 1930, the objections to the nomination petition of William Wilhelm, candidate for the Republican nomination for Congress in the Thirteenth Congressional District, are sustained, the petitions are hereby set aside and the prothonotary is directed to certify this order to the Secretary of the Commonwealth.
From Homer L. Kreider, Harrisburg, Pa.